          Case 3:21-cv-01199-CAB-LL Document 1 Filed 06/30/21 PageID.1 Page 1 of 6

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination



                                       UNITED STATES DISTRICT COURT                                                           Jun 30 2021
                                                                      for the
                                                                                                                                  s/ dominicf
                                                      _ _ _ _ District of _ _ __

                                                                _ _ _ _ Division


                                                                                Case No.            '21CV1199 CAB LL
                                                                        )

       Lore..                          6u cbn-c\af\
                             P/aintiff(s)
                                                                        ~
                                                                        )
                                                                                                (ta be filled in by the Clerk's Office)


(Write the full name of each plaintiffwho is filing this complaint.
If the names ofall the plaintiffs cannot fit in the space above,        )
                                                                                Jury Trial:   (check one)    0Yes 0No
please write "see attached'' in the space and attach an additional      )
page with the.fa// list ofnames.)                                       )
                                 -v-                                    )


                                       So\~<-,s                         j
                                                                        )
                                                                        )
                             Defendant(s)                               )
(W"rite the full name ofeach defendant who is being sued. If the        )
names ofall the defendants cannot fit in the space above, please
write "see attached" in the space and attach an additional page
                                                                        )
with the full list ofnames.)



                              COMPLAINT FOR EMPLOYMENT DISCRIMINATION

I.        The Parties to This Complaint
          A.         The Plaintiff(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.
                               Name
                               Street Address
                               City and County
                                                        &-.-.--t~ \ ·O ~ :J    Ca c-e.f c-R --e.
                                                                                      -;;l                                     Dez.
                                                            <~,   !bt)Sc;n Q,,~~c::i
                               State and Zip Code
                               Telephone Number
                               E-mail Address


          B.         The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a govermnent agency, an organization, or a corporation. For an individual defendant,
                     include the person's job or title (if known). Attach additional pages if needed.

                                                                                                                                                Pagel of 6
---------------------------------------~=~=~===~===~=~=~====='-=-----                       ------- - -- -



               Case 3:21-cv-01199-CAB-LL Document 1 Filed 06/30/21 PageID.2 Page 2 of 6

     Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination


                          Defendant No. I
                                    Name
                                    Job or Title (if known)
                                    Street Address
                                    City and County
                                    State and Zip Code
                                    Telephone Number
                                    E-mail Address (if known)


                         Defendant No. 2
                                   Name
                                   Job or Title (if known)
                                    Street Address
                                   City and County
                                   State and Zip Code
                                   Telephone Number
                                   E-mail Address (if known)


                         Defendant No. 3
                                   Name
                                   Job or Title (if known)
                                   Street Address
                                   City and County
                                                                     I
                                   State and Zip Code
                                   Telephone Number
                                   E-mail Address (if known)


                        Defendant No. 4
                                   Name
                                   Job or Title (if known)
                                   Street Address
                                   City and County
                                   State and Zip Code
                                  Telephone Number
                                  E-mail Address (if known)



                                                                                      Page2 of 6
          Case 3:21-cv-01199-CAB-LL Document 1 Filed 06/30/21 PageID.3 Page 3 of 6

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination


          C.         Place of Employment

                     The address at which I sought employment or was employed by the defendant(s) is

                               Name
                               Street Address
                               City and County
                               State and Zip Code
                              Telephone Number
                                                                   Co 1 C\        L\   C\   3-   l...} ,3 Co )
II.       Basis for Jurisdiction

         This action is brought for discrimination in employment pursuant to (check all that apply):


                D               Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,
                                color, gender, religion, national origin).

                                (Note: In order to bring suit in federal district court under Title VII, you must first obtain a
                                Notice ofRight to Sue letter from the Equal Employment Opportunity Commission.)

                                Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

                                (Note: In order to bring suit in federal district court under the Age Discrimination in
                                Employment Act, you must first file a charge with the Equal Employment Opportunity
                                Commission.)


                D               Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

                               (Note: In order to bring suit in federal district court under the Americans with Disabilities
                               Act, you must first obtain a Notice ofRight to Sue letter from the Equal Employment
                               Opportunity Commission.)


               •               Other federal law (specify the federal law):



               •               Relevant state law (specify, if known):



               •               Relevant city or county law (specify, if known):




                                                                                                                          Page 3 of 6
            Case 3:21-cv-01199-CAB-LL Document 1 Filed 06/30/21 PageID.4 Page 4 of 6

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination



III.        Statement of Claim

            Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
            facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
            involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
            the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
            write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

            A.      The discriminatory conduct of which I complain in this action includes (check all that apply):

                           D             Failure to hire me.
                           [{]           Termination of my employment.
                          D              Failure to promote me.
                          D              Failure to accommodate my disability.
                          D              Unequal terms and conditions of my employment.
                          D              Retaliation.
                          D              Other acts (specify):
                                         (Note: Only those grounds raised in the charge filed with the Equal Employment
                                         Opportunity Commission can be considered by the federal district court under the
                                        federal employment discrimination statutes.)

       B.          It is my best recollection that the alleged discriminatory acts occurred on date(s)



       C.          I believe that defendant(s) (check one}:
                          [{]            is/are still committing these acts against me.
                          D              is/are not still committing these acts against me.

       D.          Defendant(s) discriminated against me based on my (check all that apply and explain):

                          •             race

                          •             color

                          •             gender/sex

                         •              religion

                         •[{]           national origin
                                        age (year of birth}                   (only when asserting a claim ofage discrimination.)

                         •
                                                                 -----
                                        disability or perceived disability (specify disability}



       E.          The facts of my case are as follows. Attach additional pages if needed.




                                                                                                                           Page4of 6
             Case 3:21-cv-01199-CAB-LL Document 1 Filed 06/30/21 PageID.5 Page 5 of 6

 Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination




                     (Note: As additional support for the facts ofyour claim, you may attach to this complaint a copy of
                     your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
                     relevant state or city human rights division.)

IV.     Exhaustion of Federal Administrative Remedies

        A.           It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
                     my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
                     on (date)




        B.           The Equal Employment Opportunity Commission (check one):
                           D              has not issued a Notice of Right to Sue letter.
                          '6lJ            issued a Notice of Right to Sue letter, which I received on (date)   3~ 3   I- ~ )
                                         (Note: Attach a copy ofthe Notice ofRight to Sue letter from the Equal Employment
                                         Opportunity Commission to this complaint.)

       C.           Only litigants alleging age di'scrimination must answer this question.

                    Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
                    regarding the defendant's alleged discriminatory conduct (check one):

                           [Z]           60 days or more have elapsed.
                           D             less than 60 days have elapsed.

V.     Relief

       State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
       arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
       amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
       or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
       money damages.




                                                                                                                       Page 5 of 6
           Case 3:21-cv-01199-CAB-LL Document 1 Filed 06/30/21 PageID.6 Page 6 of 6

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination




VI.    Certification and Closing

       Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
       and belief that this complaint:(!) is not being presented for an improper purpose, such as to harass, cause
       unnecessary delay, or needlessly increase the cost oflitigation; (2) is supported by existing law or by a
       nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
       evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
       opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
       requirements of Rule 11.



       A.           For Parties Without an Attorney

                   I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                   served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                   in the dismissal of my case.

                   Date of signing:       {p - 3 ~ - 2          J

                   Signature of Plaintiff
                   Printed Name of Plaintiff

      B.           For Attorneys

                   Date of signing:


                   Signature of Attorney
                   Printed Name of Attorney
                   Bar Number
                  Name of Law Firm
                   Street Address
                   State and Zip Code
                  Telephone Number
                  E-mail Address




                                                                                                                   Page6of 6
